Citation Nr: 1503621	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  96-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic right epididymitis, prior to July 7, 2014.

2.  Entitlement to a rating in excess of 10 percent for chronic right epididymitis, from July 7, 2014.

3.  Entitlement to compensation, pursuant to 38 U.S.C. § 1151, for additional disability due to a December 11, 1981 left leg biopsy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to May 1963, and from October 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from several rating decisions.

In a May 1995 rating decision, the RO, inter alia, denied the Veteran's request to reopen a claim for compensation benefits, under 38 U.S.C.A. § 1151, for residuals of a left leg biopsy.  The Veteran subsequently perfected an appeal as to this issue.  In March 1998, the Board determined that, due to a change in the regulatory criteria between the time of the prior denial of the section 1151 benefits and those in effect at the time of the current claim, a de novo review of the claim was required.  The Board therefore recharacterized the claim as an original claim (as indicated on the title page) and remanded the matter to the RO for adjudication on a de novo basis.

In a June 1999 rating decision, the RO, inter alia, granted the Veteran's claim for service connection for chronic right epididymitis and assigned an initial zero percent (noncompensable) rating, effective November 3, 1998 (what was then the date of the claim for service connection).  The Veteran subsequently perfected an appeal as to this issue.

As the Veteran disagreed with the initial rating assigned following the award of service connection for this disability, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2000, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.

In March 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2007, the Board, inter alia, remanded the Veteran's claim for section 1151 benefits as well as the claim for an initial, compensable rating for chronic epididymitis, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development and adjudication.

In January 2010, the Board, inter alia, again remanded the Veteran's claim for section 1151 benefits, as well as the claim for an initial, compensable rating for chronic epididymitis to the RO, via the AMC for additional development and adjudication.

In a June 2013 Decision Review Officer (DRO) decision, the RO, inter alia, found that there had been clear and unmistakable error in a May 1990 rating decision that had denied service connection for chronic epididymitis.  An effective date of August 14, 1989 was assigned for the grant of service connection and award of an initial noncompensable rating for chronic right epididymitis.  

In January 2014, the Board, inter alia, again remanded the Veteran's claims for section 1151 benefits and for an initial, compensable rating for chronic epididymitis to the RO, via the AMC for additional development and adjudication.  

In a November 2014 rating decision, the AMC partially granted the Veteran's claim for a higher rating for chronic right epididymitis, and awarded a 10 percent rating, effective July 7, 2014.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for chronic right epididymitis remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 	

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals VA treatment records dated through March 2014; such records were considered in the November 2014 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The Board's decisions on the claims for a higher rating for chronic right epididymitis are set forth below.  The claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From the August 14, 1989 date of claim until July 7, 2014, the Veteran's chronic right epididymitis manifested as right testicle swelling and tenderness without active or inactive tuberculosis, the removal or atrophy of the right testicle, the use of longer-term drug therapy, or any associated voiding dysfunction, renal dysfunction, or recurring urinary infection.

3. Since July 7, 2014, the Veteran's chronic right epididymitis manifested as right testicle swelling and tenderness with the use of long term drug therapy without the removal or atrophy of the right testicle, or any associated voiding dysfunction, renal dysfunction, or recurring urinary infection.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for chronic right epididymitis, prior to July 7, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115, Diagnostic Code 7525 (1994), 4.115a, 4.115b, Diagnostic Code 7525 (2014). 

2.  The criteria for a rating in excess of 10 percent for chronic right epididymitis, from July 7, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).   Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A September 2007 post-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini). 

To the extent the September 2007 notice was provided after the initial adjudication of these claims, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claims were readjudicated in the August 2009 SSOC after the issuance of the September 2007 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

After the RO's award of service connection for chronic right epididymitis and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a November 1999 statement of the case (SOC) set forth the criteria for higher ratings for chronic epididymo-orchitis under the former diagnostic criteria while a November 2014 SSOC set forth such criteria under the revised diagnostic criteria. (the timing and form of which suffices, in part, for Dingess/Hartman).

In addition, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the reports of VA genitourinary examinations (as requested by the Board in its July 2007, January 2010 and January 2014 remand), as well as the Veteran's service treatment records, VA outpatient treatment records and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A January 2014 response from the Social Security Administration indicates that the Veteran's records had been destroyed and the Veteran was informed of this response in a June 2014 letter.  Also of record and considered in connection with the appeal is the transcript of the DRO and Board hearings as well as the various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to the claim, prior to appellate consideration, is required.

In addition, the Board's January 2014 remand instructed that the Veteran was to be asked to complete an appropriate authorization form to allow VA to obtain private treatment records.  The Veteran returned such authorization form to VA in April 2014; however, this document was incomplete.  The AOJ sent the Veteran a letter in June 2014 informing him that the submitted authorization form was incomplete and requested his confirmation regarding the correct mailing address for the identified facility.  The Veteran did not respond to this request.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).   Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193  (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).   Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required. 

In the January 2014 remand, the Board also advised the Veteran that, if he failed to report for examination without good cause, the claims on appeal would be evaluated based upon the evidence of record.   The record further reflects that, pursuant to the remand, a VA genitourinary examination was scheduled in July 2014, which he attended.  However, the Veteran either did not complete or failed to appear for urinalysis and a scrotal ultrasound scheduled in connection with his July 2014 VA examination.  There is no indication that the Veteran has requested that such testing be rescheduled nor has he offered an explanation for his failure to appear.  
As such, no further AOJ action in this regard is warranted.

As regards the March 2000 and March 2006 hearings, the Veteran was provided an opportunity to set forth his contentions before a DRO and the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearings were legally sufficient.

Here, during the March 2000 and March 2006 hearings, the presiding DRO and undersigned Veterans Law Judge enumerated the issues on appeal, which then included a claim for a higher rating for chronic right epididymitis.  Also, information was solicited regarding the nature and severity of the Veteran's genitourinary symptoms as well as his current treatment.  Although neither the DRO nor the undersigned explicitly suggested the submission of any specific additional evidence, in response to the testimony provided, both the presiding DRO and the undersigned Veterans Law Judge ordered additional development for the Veteran's claims.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.   

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

The Veteran contends that a higher rating is warranted for his chronic right epididymitis due to the testicle pain and swelling he experienced.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.



The following analysis is therefore undertaken with the possibility that further "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted. 

As discussed in the Introduction, the AOJ granted service connection and assigned an initial, noncompensable rating for chronic right epididymitis, effective November 3, 1998 while a subsequent rating decision assigned a 10 percent rating for the disability, effective July 7, 2014.  The effective date of August 14, 1989 for service connection of this disability and the initial noncompensable rating was also assigned in a subsequent decision.  These ratings were assigned under the diagnostic code for chronic epididymitis.  See 38 C.F.R. § 4.115, 7525 (1994); 38 C.F.R. § 4.115b, 7525 (2014).

The Board notes, at the outset, that the rating criteria under which disabilities of the genitourinary system are evaluated were amended, effective February 17, 1994.  59 Fed. Reg. 2,523 (Jan. 18, 1994) (codified at 38 C.F.R. § 4.115).   If there is no indication that the revised criteria are intended to have retroactive effect, VA has a duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic code, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 1997). See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003). 

The rating criteria in effect prior to February 17, 1994 provided that the evaluation of epididymo-orchitis, tuberculous, active in nature was to be rated as 100 percent disabling.  Such disability that was inactive in nature was to be rated under 38 C.F.R. §§ 4.88b and 4.89.  38 C.F.R. § 4.115, 7525.

Under the rating criteria in effect beginning on February 17, 1994, chronic epididymo-orchitis was to be rated as an urinary tract infection.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations a year and/or requiring intermittent intensive management are rated as 10 percent disabling; a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management are rated as 30 percent disabling; infections resulting in poor renal function are to be rated as renal dysfunction.  38 C.F.R. § 4.115b, 7525.

The pertinent medical evidence of record consists of the Veteran's lay statements, VA treatment records, various private treatment records and reports of VA examination.

The clinical records document multiple complaints of testicle swelling and tenderness.  A January 1991 VA treatment note indicated that the Veteran's right testicle was tender to palpation and that his hydrocele was "tense."  An April 1999 VA treatment note indicates that the Veteran had been admitted due to an epididymitis exacerbation.  An enlarged testicle with mild tenderness was noted in a June 1999 VA treatment note.  A June 1999 VA scrotal ultrasound revealed a large, right hydrocele, a bilateral epididmyal cyst and normal testes.  An assessment of a swollen right testicle was noted in a May 2000 private treatment note.  A December 2000 VA scrotal echogram revealed a small right-sided hydrocele.  A February 2001 VA treatment note reflects the Veteran's complaints of occasional discomfort and that he was not interested in a hydrocele repair.  

An April 1999 VA examination report noted the Veteran's complaints of a swollen right testicle that was very tender.  Physical examination found his right testicle to be tender and large and the cord was found to be swollen and tender.  The examiner noted that it felt to be chronically infected.  An accompanying photograph of the Veteran shows what appears to be an enlarged testicle.

An August 2000 VA genitourinary examination report reflects the Veteran's complaints of recurrent epididymitis and urinary tract infections since service.  He denied the use of antibiotics and reported that he had not taken any antibiotics for his urinary tract infections for the past several years.  Physical examination revealed a large right-sided testicle as a result of a right-sided hydrocele.  There was no scrotal pain or tenderness upon palpation.  While the Veteran had occasional epididymitis pain in the past, the examiner noted that the most recent cultures were negative and he denied the use of antibiotics in the past few years for epididymitis.  The scrotal ultrasound revealed a right-sided hydrocele and an epididymitis cyst but the Veteran was not experiencing epididymitis pain, did not have epididymitis and did not have any current infectious process in the examiner's opinion.  The examiner also noted that there was no evidence of urinary tract infections as the most urinalyses had not shown such infections and the hospital records did not reveal that the Veteran had been treated for such infections.

A July 2014 VA male reproductive system Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that he had treated his epididymitis with antibiotics for years and that he stopped taking all antibiotics seven years ago.  He also reported recurrent urinary tract infections, burning with urination, urinary frequency of 10 times per day, nocturia, an enlarged right testicle and that he was treating his condition with organic herbs.  Genital or urinary surgery or other invasive procedure, that a treatment plan had included the use of continuous medication for the diagnosed condition, an orchiectomy or renal dysfunction was denied.  Physical examination found that the Veteran did have voiding dysfunction, that the etiology of this dysfunction was unclear and that daytime voiding occurred at intervals of less than one hour while nighttime awakening to void five or more times.  The use of an appliance, urine leakage, obstructive voiding or erectile dysfunction were not found or reported by the Veteran.  Physical examination of the penis, testes, epididymis or prostate was not performed at the Veteran's request.  Although urinalysis was ordered to evaluate for possible urinary tract infections and a scrotal ultrasound were ordered to assess the status of his chronic epididymitis, the Veteran either did not complete or did not report for such testing.  Finally, the examiner noted that there was no clinical evidence of recurrent urinary tract infections based on the Veteran's current medical history, examination and available medical records.

As regards the period from August 14, 1989 to July 7, 2014, the criteria for a compensable rating are not met.  The VA examination reports and the other clinical evidence of record does not establish that the Veteran suffered from urinary tract infections, that he required long-term drug therapy or that he required one to two hospitalizations per year or intermittent intensive management.  Moreover, the record did not establish that the Veteran suffered from active or inactive tuberculosis.   A compensable rating for this appellate period under either the former or revised criteria is therefore not warranted.  See 38 C.F.R. § 4.115, 7535 (1994); 38 C.F.R. §§  4.115a, 4.115b, 7525 (2014).

With regards to the appellate period beginning on July 7, 2014, the record shows that the Veteran had reported that he treated his chronic right epididymitis with organic herbs.  The July 2014 VA examination report and other clinical evidence does not show, and neither the Veteran nor his representative have alleged, recurrent symptomatic infection requiring drainage or frequent hospitalizations and/or continuous intensive management.  A rating in excess of 10 percent is therefore not warranted.  38 C.F.R. § 4.115b, 7525.

The Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, renal tubular disorder or a voiding disorder that would allow a compensable or higher rating under Diagnostic Codes 7508, 7509, 7529, or 7532.   Notably, following consideration of the Veteran's complaints that he voids every hour and gets up five or more times in the night to void, the July 2014 VA examiner did not diagnose a voiding disorder that is associated with the service-connected chronic right epididymitis.  Further, the Veteran did not appear for the scheduled testing following the July 2014 examination.  The clinical evidence does not otherwise suggest, and neither the Veteran nor his representative have contended, that he suffers from a specific diagnosed voiding dysfunction that is the result of his service-connected chronic right epididymitis.  Moreover, this disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule. 

The Board acknowledges the note to 38 C.F.R. § 4.115b regarding consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350.  The note states that the evaluation of any claim involving loss, or loss of use, or one or more creative organs requires reference to 38 C.F.R. § 3.350 to determine whether or not a veteran is entitled to SMC.  In this case, while the Veteran had testified that he was unable to get an erection during the March 2000 hearing, he later denied erectile dysfunction in a July 2014 VA examination report.  Further, no examiner or other provider has attributed the Veteran's reported intermittent erectile dysfunction with his service-connected chronic right epididymitis.  Further consideration of SMC under 38 C.F.R. § 3.350 is therefore not warranted.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's chronic right epididymitis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the December 2004 SSOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).



If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to these appeals.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the chronic right epididymitis.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional genitourinary impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and referral of these claims for is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to chronic right epididymitis.  Therefore, while, under certain circumstances, a claim for a total disability rating based on individual unemployability due to the service-connected disability for which a higher rating is sought may be considered a component of claim for increase, here, the matter of a TDIU due to service-connected epididymitis has not be raised, and need not be addressed in connection with the current claim for increase.  

For all the foregoing reasons, the Board finds that there is no basis for a higher or further staged rating of the Veteran's chronic right epididymitis pursuant to Fenderson, and that the claims for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial, compensable rating for chronic right epididymitis, prior to July 7, 2014, is denied.

A rating in excess of 10 percent for chronic right epididymitis, from July 7, 2014, is denied.

	


REMAND

Unfortunately, the Board finds that further AOJ action on the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

As detailed in the Board's prior remand, a VA examiner had provided an opinion in December 2011 and September 2012 that the Veteran's left lower extremity disability was not a consequence of the December 1981 left leg biopsy and that it was more likely than not a continuation or the natural progress of the disease or injury for which the biopsy was performed.  The examiner further opined
that the Veteran's functional impairments and disabilities were not related to or a necessary consequence of his December 1981 left leg biopsies, and that the proximate cause of the disability was not the Veteran's willful misconduct or failure to follow instructions.  However, no rationale was provided for this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As a result, in January 2014, the Board found that a VA addendum opinion was required to resolve the claim.

Thereafter, an addendum opinion was obtained in November 2014.  The examiner opined that it was less likely than not that the Veteran's "claimed 1151" was related to, caused or aggravated by the 1981 diagnostic procedure of sural nerve and gastrocnemius muscle biopsies.  In addition, this examiner identified this diagnostic procedure as having occurred on December 14, 1981 at the University of California Medical Center.  However, the left sural nerve biopsy at issue in this case occurred on December 11, 1981 at the VA Medical Center in San Diego.  This opinion therefore appears to be based on an inaccurate factual premise, namely the date of the biopsy at issue and the provider who performed the biopsy.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Therefore, an addendum opinion must be obtained that considers the December 11, 1981 biopsy as the basis for the section 1151 claim.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for section 1151 benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should forward the claims file to the physician who evaluated the Veteran with regards to his claim for compensation under section 1151 in November 2014.  The AOJ should only arrange for further examination of the Veteran with regards to his claim if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (a), (b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As regards to VA records, the claims file currently includes outpatient treatment records from the San Diego VA Medical Center (VAMC) and Mission Valley Community Based Outpatient Clinic (CBOC) dated through November 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the San Diego VAMC and Mission Valley CBOC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego VAMC and/or Mission Valley CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, also forward the Veteran's entire, electronic claims file, to include a complete copy of this REMAND, to the November 2014 VA examiner for an addendum opinion.  

The physician should clearly offer an opinion as to whether any additional disability is, at least as likely as not (i.e., 50 percent or greater probability), the result of the December 11, 1981 left leg biopsy (either the muscle or sural nerve biopsy) that was performed at the VA Medical Center in San Diego.  

In providing the requested opinion, the physician must specifically address the following: (a) the nature of each current disability involving the left leg; (b) whether each such disability was a necessary consequence of the December 11, 1981 left leg biopsy or a continuation or natural progress of the disease or injury for which the biopsy was performed; and (c) whether the proximate cause of each additional disability was the Veteran's willful misconduct or failure to follow instructions.

The examiner must consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

If the physician who provided the November 2014 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above. 

In such instance, the entire, electronic claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority as appropriate.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


